Notice of Pre-AIA  or AIA  Status
1.         The present application is being examined under the pre-AIA  first to invent provisions.   
                                Claim Objection                              
 2.     Claims 29, 38 and 39 are objected because of the following reason: claims 29, 38 and 39 in lines 1-3 recite “at least one initial training parameter is set at a value so that a predetermined number of input aligned 2-dimensional images are substantially free of a biasing effect on training”.   This limitation is vague because it is not clear how much input aligned 2-dimensional images are free of a biasing effect on training i.e. substantially does not quantify the  free of biasing effect .  Proper correction is required.         
                                       Double Patenting
3.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.    Claims 21-45 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8503825.  Although the conflicting claims are not identical, they are not patentably distinct from they claim the same subject matter because independent claim 21 of the instant application and independent claim 1 of U.S. Patent No. 8,503,825 recite similar limitations.  
               Regarding independent claims 21 and 43 of instant application, claim 1 of U.S. Patent No. 8,503,825 disclose aligning and classifying images of object (US Patent 8503825, claim 1 , lines 1-2) 
               computer process configured to (US Patent 8503825, claim 1 , line 4 ) 
               train and map to an O-dimensional cylindrical topology or geometry to obtain azimuthal angles with respect to the 2-dimensional images (US Patent 8, 503,825, claim 1 , lines 5-6, “training, mapping, and aligning the 2-dimensional images to an 3-dimensional cylindrical topology to obtain azimuthal angles with respect to the 2-dimensional images”. It would be obvious to replace o-dimensional (variable) with 3-dimensional i.e. U.S. Patent is providing 3-dimensional instead of O-dimensional). 
        The difference between claim 1 of U.S. Patent 8,503,825 and claim 1 of instant application is that claim 1 of U.S. Patent 8503825 recites method and claim 1 of instant application recite system.  However it is obvious that to implement the method of 
U.S. Patent 8,503,825 the computer processor would be required because claim of 1 U.S. Patent 8,503,825 require and is based on digital processing of image (image data) and claim 1 of   U.S. Patent 8503825 in line 3-4 recites providing image data to a computer processor and using computer processor it would be obvious to implement the method (system) of claim 1 of U.S. Patent 8503825.
          Regarding claims 22 and 44 Patent 8503825 disclose apply the azimuth angles to the set of 2-dimensional images (Claim 1 of the US Patent 8503825, lines 9-10 mapping 
           Regarding claims 23 and 45, US Patent 8503825 disclose  map the 2-dimensional images to M-dimensional constructs based upon the  set of classifications and the azimuth angles (US Patent 8, 503825, claim 1 , lines 11-13).       
            Regarding dependent claims 24-42 are similarly obvious in view of claims 1-15 of U.S. Patent 8503825.  Furthermore claims 1-15 of the US Patent 8503825 recite “comprising” i.e. claims 1-15 of the US Patent 8503825  are open ended claims therefore they include limitations of claims 21-44 of the instant application and hence they are also rejected.

                        Claim Rejections - 35 USC § 101
  5.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 6.      Claims 21-25, 28- 29, 31-32, 35-37, 40-41 and 43-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

Independent claims 21 and 43, claims recite the following limitations:
 aligning and classifying images of an object, comprising:
 train and map a set of input 2-dimensional images to an O-dimensional cylindrical   topology or geometry to obtain azimuthal angles with respect to the set of 2-dimensional  images.
 The limitations of “aligning and classifying images of an object, training and mapping a set of input 2-dimensional images to an O-dimensional cylindrical topology or geometry to obtain azimuthal angles with respect to the set of 2-dimensional images” is a process that, under broadest reasonable interpretation, covers performance of the limitations in the mind using thought process but for the generic processor/computer components recited in the claims. That is other than processor recited in the claims elements preludes the step from practically being performed in the mind. For example, but for the “computer/processor” recited in the claim and disclosed in the specification “aligning and classifying images of an object, training and mapping a set of input 2-dimensional images to an O-dimensional cylindrical topology or geometry to obtain azimuthal angles with respect to the set of 2-dimensional images” in the context of claims 21 and 43 encompass the user manually performing based on the thought process i.e. claims 21 and 43 cover performance of the limitations in the mind using thought process but for the computer/processor component recited in the claims,  it falls within “Mental Process” grouping of ideas. According, claims 21 and 43 recite an abstract idea.

           Claims 21 and 43 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, “aligning and classifying images of an object, training and mapping a set of input 2-dimensional images to an O-dimensional cylindrical topology or geometry to obtain azimuthal angles with respect to the set of 2-dimensional images”   steps amounts to no more than abstract idea. Therefor claims 21 and 43 are not patent eligible.
             Regarding claims 22 and 44, claims recite apply the azimuthal angles to the set of 2-dimensional input images to produce aligned 2-dimensional images and obtain a set of classifications based on image similarity from the aligned 2- dimensional images.
Claims 22 and 44 further limit the abstract idea of performance of the limitation in the mind using human thought process and do not integrate abstract idea with the practical application. Therefore claims 22 and 44 are not patent eligible.
              Regarding claim 23 and 45, claims recites map the set of input 2-dimensional images, or a matched set of tilted 2-dimensional images, to M-dimensional constructs 
         Regarding claim 24, claim recites train and map a class of images associated with at least one classification from the set of classifications to obtain a second refined set of azimuthal angles, thereby hyperaligning the class of images. Claims 24 further limit the abstract idea of performance of the limitation in the mind using human thought process and does not integrate abstract idea with the practical application. Therefore claim 24 is not patent eligible.
         Regarding claim 25, claim recites repeat until a predetermined degree of precision is obtained for the azimuthal angles by repeating the obtaining a set of classifications using the hyperaligned subset of images to obtain a new set of classifications followed by training, mapping, obtaining azimuthal angles, and applying the azimuthal angles to produce alignment thereby producing a new hyperaligned set of images. Claims 25 further limit the abstract idea of performance of the limitation in the mind using human thought process and does not integrate abstract idea with the practical application. Therefore claim 25 is not patent eligible.
        Regarding claim 28, claim recites receive input of the aligned images and 
determine the set of classifications. Claims 28 further limit the abstract idea of performance of the limitation in the mind using human thought process and does not integrate abstract idea with the practical application. Therefore claim 28 is not patent eligible.

         Regarding claim 31, claim recites cylindrical topology comprises an array of prototype images that tile the cylindrical surface, wherein the array of prototype images initially comprise random, or assigned, pixel values that are morphed, with each iteration of the training, in appearance toward an appearance of one of the input 2-dimensional training images. Claims 31 further limit the abstract idea of performance of the limitation in the mind using human thought process and does not integrate abstract idea with the practical application. Therefore claim 31 is not patent eligible.
         Regarding claim 32, claim recites performance of the training thereof based upon a similarity between 2-dimensional prototype images and the set of 2-dimensional images. Claim 32 further limit the abstract idea of performance of the limitation in the mind using human thought process and does not integrate abstract idea with the practical application. Therefore claim 32 is not patent eligible.
          Regarding claim 35, claim recites the set of 2-dimensional images are aligned based on a random rotation of input images. Claims 35 further limit the abstract idea of performance of the limitation in the mind using human thought process and does not integrate abstract idea with the practical application. Therefore claim 35 is not patent eligible.

           Regarding claim 37 claim recites prototype images located at a closer distance to the most similar image on a surface of the cylindrical topology are morphed to a greater extent than prototype images located at a greater distance.
            Regarding claims 40 and 41, claims recite generating 2-dimensional image data with an imaging device that images a microscopic object and the imaging device comprises at least one of an x-ray crystallography device or an electron microscope.
Claims 40 and 41 further limit the abstract idea of performance of the limitation in the mind using human thought process and do not integrate abstract idea with the practical application. Therefore claims 40 and 41 are not patent eligible.

Claim Rejections - 35 USC § 103
7.          The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




8.         Claims 21-23, 28-29, 32, 35 40-41 and 43-45  are rejected under 35 U.S.C. 103 as being unpatentable over Zampighi et al. (The Kohonen self organizing map: tool for clustering and alignment of single particles imaged using random canonical tilt, Journal of Structural Biology, 1-15-2004, pages 368-380) and in view of Summers et al. (US 7260250).          
  	 Regarding independent claims 21 and 43, Zampighi discloses aligning and classifying image of an object (Zampighi, Abstract states in determining three-dimensiona structure is to bring common features image into register through alignment and classification): comprising
                a computer processor (paragraph I. Introduction right-column describe image processing for images registration/alignment which obviously include computer processor also note: Fig. 1 Processing of images )
                train and map a set of 2-dimensional images (paragraph 2.5 left and right columns shows mapping of images, Fig.1 and paragraph 3, left-hand-column network mapping input images using SOM/network) to and O dimensional cylindrical topology or geometry to obtain azimuth angles with respect to the set of 2-dimensional images (paragraph 2.6 Three-dimensional reconstruction of images mapped at opposite corner, to perform 3D reconstruction one needs the three Euler angles alpha, beta gamma,  alpha [azimuth angle] at which input image was rotated in the plane and was determined using SOM and Figs. 5 & 6 shows Cylindrical topology or geometry. This corresponds to train and map [paragraph 3 input images were presented to network and mapping is performed SOM] set of 2-dimensional images to an O dimensional 
           In the same field of endeavor Summers disclose aligning and classifying image of an object (Summers col. 15, lines 21-27, Template Matching, another technique for classifying anomalies is template matching,  template matching obviously include because input image matched to classify it would be obvious to align input image to template to match) comprising:
          a computer processor (Fig. 20 note: processing unit [block 2021]),
           train and map a set of input 2-diminenional images to O dimensional cylindrical topology or geometry to obtain azimuth angles with to the set of 2-dimensional images (col. 15, line 29-33 templates can be built from images of actual scans (CT scans). Cylindrical classic template is built image of actual scans with anomalies of interest i.e. Cylindrical template is created from images of actual scan of CT by mapping anomalies of interest which require training and cylindrical template would obviously include azimuth angle. Furthermore Summers in col. 16, lines 23- 35 Shows template matching with images and similarity function, template obvious include cylindrical template (col. 15, lines 25-33, template matching obviously require training because it is used for classification and also see col. 16-40 similarity scores are input to neural network for classification which obviously training, col. 16, lines 37-40 Summers shows as result of template matching [cylindrical template] coordinates of center of anomaly, its radius and orientation is produced. Since template is cylindrical template orientation obviously include azimuth angle).

 Regarding claim 22 Zamphighi disclose apply the azimuth angles to set of two-dimensional images to align 2-dimensional images (paragraph 2.6, lines 1-6 to perform 3D reconstruction one need three Euler angles alpha, beta and gamma,  alpha is azimuth angles at which input images were rotated and were determined using SOM and note paragraph 3 in which images were aligned to image similarity) and obtain a set of classification based on image similarity (Zampighi paragraph 3, left-hand column, lines 1-10 Zamphigi disclose aligning input images to obtain similarity and paragraph 2.6, lines 1-6 to perform 3D reconstruction one need three Euler angles alpha, beta and gamma,  alpha is azimuth angles at which input images were rotated and were determined using SOM,  Euler angles is obviously corresponds to set image classification).
 Regarding claims 23 and 45 Zampighi disclose map the set of 2-dimensional images to M dimensional construct based upon the set of classification and azimuth angle (Zampighi Fig. 6,  paragraph 3, left-hand column, lines 1-10 Zamphigi disclose aligning input images to obtain similarity using SOM/network  and paragraph 2.6, lines 1-6 to perform 3D reconstruction one need three Euler angles alpha, beta and gamma,  alpha is azimuth angles at which input images were rotated and were determined using 
    Regarding claim 22 Summers disclose apply the azimuth angles to set of two-dimensional images to align 2-dimensional images (col. 15, lines 25-33, technique useful for classifying anomalies template and Summer disclose cylindrical template which obviously include azimuth angles and Summers in  col. 16, lines 23-35  disclose template matching with candidate anomaly it is obvious that template and candidate image has rotate by an angle which obviously corresponds to azimuth angle by which candidate image is rotated to match anomaly of template and candidate) and obtain a set of classification based on image similarity (Summers in col. 16, lines 29-34 disclose similarity score of matching template and candidate image anomalies and col. 16, lines 35-40 Summer disclose similarity score can be used classification via neural network and as result of template matching coordinates of the center of anomaly, its radius , its orientation [template cylindrical], cross-sectional area can be produced and orientation of anomaly obviously corresponds azimuth angle and coordinates of the center of anomaly, its radius , its orientation , cross-sectional area obviously corresponds to set of classification).
Regarding claims 23 and 45 Summers disclose map the set of 2-dimensional images (Summers in col. 16, lines 29-34 disclose similarity score of matching template and candidate image anomalies)  to M dimensional construct based upon the set of classification and azimuth angle (col. 16, lines 35-40 Summer disclose similarity score can be used classification via neural network and as result of template matching 
Regarding claim 28 Zamphigi disclose receive input of alignment images and determine set of classification (Zampighi paragraph 3, left-hand column, lines 1-10 Zamphigi disclose aligning input images to obtain similarity and paragraph 2.6, lines 1-6 to perform 3D reconstruction one need three Euler angles alpha, beta and gamma, alpha is azimuth angles at which input images were rotated and were determined using SOM,  Euler angles obviously corresponds to set image classification).
Regarding claim 28 Summer disclose receive input of alignment images and determine set of classification (Summers in col. 16, lines 29-34 disclose similarity score of matching template and candidate image anomalies and col. 16, lines 35-40 Summer disclose similarity score can be used classification via neural network and as result of template matching coordinates of the center of anomaly, its radius , its orientation [template cylindrical therefore orientation include azimuth angle], cross-sectional area can be produced and orientation of anomaly obviously corresponds azimuth angle and coordinates of the center of anomaly, its radius , its orientation , cross-sectional area obviously corresponds to set of classification).
Regarding claim 29, Zamphigi disclose one initial training parameter is set a value so that a predetermined number of input aligned 2-dimensional images are substantially free of biasing (Zamphigi paragraph 2.5 right-hand column, lines 20-45, 
Regarding claim 32, Zamphigi disclose performance of the training based upon similarity between 2-dimensional prototype images and the set of 2 dimensional images (Abstract, paragraph I, page 369 left-hand column, line 31-45).
Regarding claim 35 Zamphigi disclose the set of 2-dimensional images are aligned based on a random rotation (Fig. 5 Zamphigi alignment of images using rotation/translation. It would be obvious to rotate/translate randomly  before determining the proper angle). 
Regarding claim 40-41 Zamphigi disclose generating 2-D images with imaging device that generate images of microscopic object (paragraph I, left-hand column, lines 1-14, device that generates images of microscopic object) and
Imaging device comprise at least one of x-ray crystallography or electron microscope (paragraph I, left-hand column, lines 1-14, x-ray crystallography or electron microscope is conventional).
Regarding claim 44, Zamphighi disclose obtain a set of classification based on image similarity (Zampighi paragraph 3, left-hand column, lines 1-10 Zamphigi disclose aligning input images to obtain similarity and paragraph 2.6, lines 1-6 to perform 3D reconstruction one need three Euler angles alpha, beta and gamma, alpha is azimuth angles at which input images were rotated and were determined using SOM,  Euler angles are obviously corresponds to set image classification).
 
  



                               Communication
 9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisr, Matthew Bella can be reached on 571-272-77787778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/ISHRAT I SHERALI/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        

ISHRAT I. SHERALI
Examiner
Art Unit 2667

March 1, 2017